Election/Restrictions
Applicant’s election without traverse of Species B (drawn to Figs. 19A-B) in the reply filed on 11/8/2021 is acknowledged. Applicant asserts claims 1-15 read on the elected species. 
Claims 1 and 9 and their dependents, however, are drawn to an invention which is independent and distinct from the elected Species B. Specifically, all of the claims require “wherein one outer end of the second gate electrode extends beyond one end of the semiconductor layer in a channel length direction, and the other outer end of the second gate electrode does not extend beyond the other end of the semiconductor layer in the channel length direction,” as recited in claims 1 and 9, which does not appear to be shown or disclosed in association with Figs. 19A-B. Rather, Figs. 19A-B show the second gate electrode 105b having both outer ends extending beyond the respective outer ends of semiconductor layer 102. It is noted that the second gate electrode of 105b of Figs. 19A-B is disclosed as having an “inner end portion” which overlaps the semiconductor layer (i.e. does not extend beyond the other end of the semiconductor layer). Thus, all currently presented claims are subject to being withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHS or SIXTY (60) DAYS, whichever is longer, from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.

/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        11/24/2021